 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHatfield Trucking Service, Inc. and Randol Schopp-man' and Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local Union 533,affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Help-ers of America. Cases 32-CA-2382 and 32-CA-273130 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 August 1981 Administrative Law JudgeMichael D. Stevenson issued the attached decision.Charging Party Teamsters Local Union 533 (Team-sters) filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommendedOrder.The initial charge (Case 32-CA-2382) in thisproceeding was filed by Randol Schoppman alleg-ing that he was unlawfully discharged for filingsafety complaints. The Region found insufficientevidence to support the charge and refused to issuea complaint. During the investigation, however,the Region found evidence that the Respondenthad threatened employees with plant closure, lossof employment, and reprisals for supporting theTeamsters. The Respondent and the Region en-tered into a settlement agreement approved by theRegional Director 26 February 1980 requiring theposting of a notice specifically relating to the al-leged 8(aX1) threats. On 8 May 1980 the Teamstersfiled a charge involving the discharge of JeffreyVinson, the 7 January 1980 layoff, and the previ-ously settled allegations. On 31 October 1980 theRegion withdrew approval of the settlement andissued the complaint in Case 32-CA-2731.The judge found that the Respondent did not un-lawfully discharge Jeffrey Vinson and that this al-' Schoppman's name was added during the hearing.Charging Party Teamsters has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an ad-ministrative law judge's credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing the findings.' As we are adopting the judge's conclusions that the settlement agree-ment should be reinstated and the complaint dismissed in its entirety, wefind it unnecessary to, and do not, pass on his alternate findings that theRespondent lawfully discharged Randol Schoppman and unlawfully laidoff several employees.270 NLRB No. 25legation was the only one the settlement agreementdid not cover;4that the layoff of several employees7 January 1980 was a readily discoverable allega-tion covered by the settlement; and that the allega-tions that the Respondent unlawfully dischargedRandol Schoppman and that the Respondent var-iously threatened employees were both covered bythe settlement. Accordingly, the judge reinstatedthe settlement agreement and dismissed the com-plaint in its entirety. We agree.We agree with the judge that the settlementagreement was improperly set aside. As settlementsare not to be treated lightly, the Board will not setaside a settlement agreement unless there is abreach of the agreement or a subsequent relatedviolation of the Act. Henry I. Siegel Co., 143NLRB 386 (1963). Here there is no contention thatthe Respondent breached the settlement and, as dis-cussed above, there was no related postsettlementviolation of the Act. Accordingly, we shall rein-state the settlement.A related issue is whether the layoff allegation isdisposed of by the settlement agreement. Presettle-ment conduct is barred from subsequent litigationunless the alleged violations were not known to theGeneral Counsel, or were not readily discoverablethrough investigation, or were specifically reservedfrom the settlement. Hollywood Roosevelt Hotel, 235NLRB 1397 (1978); Laminite Plastics Mfg. Corp.,238 NLRB 1234 (1978). Compare Laminite PlasticsMfg. Corp., 238 NLRB 888 (1978), which is specifi-cally distinguished in 238 NLRB 1234. The judgeconcluded that the General Counsel was barredfrom litigating the presettlement layoff because itwas or should have been discovered through aproper investigation. We agree. As discussedbelow, we find that no special circumstances existhere warranting consideration of the presettlementconduct.The Respondent's employees began their organi-zational drive at the Reno, Nevada terminal in mid-December 1979. On Friday, 4 January 1980, Ter-minal Manager John Norman learned of the unionactivity and interrogated a clerical employee aboutwho had signed cards. The clerical gave no detailsbut said (truthfully) that a majority had. Normanthen called Company President John Hatfield inSacramento, California, and after the call told the4 The only postsettlement violation alleged is that Jeffrey Vinson wasdischarged because he appeared in the court building where a representa-tion hearing was taking place. Vinson, who had been laid off 7 January1980, had been calling the Respondent weekly to see if there was workavailable. On 7 February he was in the courthouse and talked briefly tothe Respondent's attorney. Vinson's testimony that he was told the nextweek not to call anymore because he had been at the hearing was dis-credited by the judge. Accordingly, the judge dismissed the allegation onthe merits. We agree.136 HATFIELD TRUCKING SERVICEclerical that Hatfield intended to close down theterminal on Monday. Later that day Norman told ameeting of employees that Hatfield would close thebusiness before he would go union because hecould not afford union scale. These threats and theinterrogation were the subject of the settlement.The next Monday, 7 January, Hatfield came to theterminal and laid off six employees. The layoff isalleged to have violated the Act. The Respondentcontends that the layoff was made necessary by itsimpending move to a smaller terminal.The judge concluded that the General Counselwas barred from litigating the presettlement layoffbecause it was or should have been discoveredthrough a proper investigation. The judge cited theshort timespan (from Friday to Monday) betweenthe subject of the settlement (the threats) and thelayoff and the closely related nature of the threatsof plant closure and job loss to the layoff. In addi-tion, there is no indication that the evidence as tothis issue was unavailable to the Regional Officeduring its investigation of the charge in Case 32-CA-2382.5ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IT IS FURTHER ORDERED that the settlementagreement in Case 32-CA-2382 approved 26 Feb-ruary 1980 is reinstated.' The record does not show why the General Counsel did not pursuethe matter prior to settlement, and the Oeneral Counsel did not file abrief with the Board.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENS, Administrative Law Judge.This case was tried before me at Reno, Nevada, on April21 and 22, 1981,1 pursuant to an order withdrawing ap-proval of settlement agreement, order consolidatingcases, consolidated complaint and notice of hearingissued by the Regional Director for the National LaborRelations Board for Region 32 on October 31, and whichis based on a charge filed by Randol Schoppman,' an in-dividual (Case 32-CA-2382), and Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local Union 533,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America (Case32-CA-2731)3 herein called Schoppman and Union, re-t All dates herein refer to 1980 unless otherwise indicated.' Schoppman's name was added to the caption of the cae by motionof the General Counsel.a The complaint is amended consistent with the motion of the OeneralCounsel referred to above.spectively, on January 2 (Case 32-CA-2382) and on May9 and October 27, original and first amended charge(Case 32-CA-2731).' The complaint alleges that HatfieldTrucking Service, Inc. (Respondent) has engaged in cer-tain violations of Section 8(a)(1), (3), (4), and (5) of theNational Labor Relations Act (the Act).Issues1. Whether Respondent violated Section 8(a)(1) and(4) of the Act by discharging Steven Vinson because ofhis attendance at a Board hearing.2. Whether the settlement agreement was properly setaside and, if so, whether Respondent violated the Act.(a) By terminating Schoppman because it suspectedhim of filing a safety complaint with an appropriate stateagency.(b) By interrogating employees about union activitiesand by threatening them with business closure and dis-charge because of their union activities.(c) By laying off several employees because of theirunion activities.3. If Respondent committed any or all of the aboveviolations of the Act, whether a bargaining order shouldissue.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the interstate transportation of freight busi-ness and having an office and place of business located inStockton and Sacramento, California, and Sparks,Nevada. It further admits that during the past year, inthe course and conduct of its business, it has shippedgoods and materials valued in excess of S50,000 directlyoutside the State of California. Accordingly, it admitsand I find that it is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that Teamsters, Chauf-feurs, Warehousemen & Helpers of America, LocalUnion 533, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.' On February 13, Respondent entered into a settlement agreement ofCaue 32-CA-2382; on February 26, the settlement agreement was ap-proved by the Regional Director; on October 31, the Regional Directorentered an order withdrawing approval of said agreement alleging thatRespondent committed subsequent violations of the Act.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent maintains truck terminal facilities in Sacra-mento and Stockton, California, and Sparks, Nevada.President of the Company is John Hatfield who spendsmost of his time at company headquarters in Sacramento.Terminal manager at Sparks, Nevada, near Reno, is JohnNorman. Both men were witnesses at hearing and ex-plained that Respondent moved to its present location inSparks in mid-January. Prior to the move, Respondentrented facilities in Reno. It moved after the lessor, SierraPacific Power Company, sent a "Notice of Termination"to Respondent, dated December 18, 1979. The 30-daynotice required Respondent to vacate its current prem-ises not later than January 30. (R. Exh. 2.) Lessor's man-ager of land and water resources, Robert Firth, testifiedthat the December 18 notice was the first contact be-tween the lessor and Respondent with respect to thelease termination. Lessor terminated the lease because itneeded more space. Respondent had leased the premisesfrom April 1, 1978 (R. Exh. 2), and had subleased part ofthe premises to another concern. This independent busi-ness also vacated the premises in January.Prior to its move to new quarters in mid-January, Re-spondent laid off six employees because of a reducedvolume of business which was allegedly caused by themove to smaller quarters. The employees are StevePerry, Ron Bessette, Dale Fletcher, Steve George,Nancy Ross, and Jeff Vinson. Evidence in the case sug-gested that Respondent had been losing money prior tothe notice to vacate premises. In addition, prior to thenotice some employees saw sketches of a new facilitywhich Respondent was planning to construct in theReno-Sparks area, or at least was considering. However,this project was abandoned. Contemporaneous with themid-December notice to vacate was union activity whichappears to have begun after the discharge of Schoppman.Randol Schoppman, a long-distance driver, was dis-charged by Norman on or about December 13, 1979.Schoppman had been hired by Norman about 2 monthsbefore his discharge. His routine assignment was to drivebetween 11 p.m. and 8 a.m. an empty tractor-trailer toRespondent's facility in Sacramento where the emptytrailer would be exchanged for a fully loaded trailerwhich Schoppman would drive back to Reno. Shortlybefore his discharge, Schoppman was suspected by Ter-minal Manager John Norman of filing an anonymouscomplaint with the State of Nevada OSHA agency (G.C.Exh. 4). Norman received a copy of the complaintthrough the mail in late November. Ross, then employedby Respondent as a secretary, testified that Normanasked her who filed the complaint; she denied knowingwho did and further denied that either she or anothersecretary, Pam Mitchell, had filed it. She further testifiedthat she told Norman that, if she had filed it, she wouldhave signed it and she was sorry she had not thought ofit herself. In early December 1979, a Nevada OSHA in-spector arrived at Respondent's premises. StevenGeorge, a witness at hearing and an alleged discrimina-tee, testified that he asked Norman what was going onand Norman responded that someone had filed an OSHAcomplaint and the inspector was checking out the termi-nal. Later the same day, George again talked to Norman.This time Norman stated that he had three suspects inmind as to who filed the complaint-he named Mitchell,Ross, or Schoppman-and if he found out who it wasthe person would be gone. To all of this George dis-claimed any knowledge.In his testimony, Norman did not deny the conversa-tions attributed to him above. Specifically he admittedtalking to George about an OSHA complaint, and testi-fied that he was upset that the complainant did not firstcome to discuss the matter with him before going to thestate agency. Thus, I credit the testimony of Ross andGeorge above.Like Ross, Schoppman was also asked by Norman inearly December whether he knew anything about theOSHA complaint. At that time he denied any knowledgeof the matter. On December 10, Schoppman began hisnormal run to Sacramento driving his normal tractor no.240. The first segment of his work was completed with-out incident. On the return trip somewhere near the Cali-fornia-Nevada border, Schoppman testified that he hearda clattering noise coming from under his seat. His gaugesindicated that he was losing air pressure and all agreethat the air compressor had blown. One of Respondent'sown mechanics testified that this problem can occur atany time without warning and in a minor and inexpen-sive repair job.Schoppman further testified that he stopped at the firstopportunity about 6-7 miles from when the first clatter-ing occurred. He further testified that he was on a down-grade at the time of the first noise and was unable tostop the vehicle safely before the point he did. He deniedthat any red light ever went on indicating rapidly fallingoil pressure. After stopping the vehicle, Schoppman re-ceived a ride to a nearby town where, according to histestimony, he called Norman at home to tell him whathappened and what he thought was wrong with the trac-tor. Then, according to Schoppman, Norman pleadedlack of experience in handling truck breakdowns and heasked Schoppman to call a tow truck which Schoppmandid. When he called Norman back, Schoppman told hima tow truck was on the way, but that he could not staywith the disabled tractor as requested by Norman be-cause it was zero degrees out. Schoppman stated that hewas going to go home and he did, having been picked upby Ross with whom he was then living.Norman recalls a slightly different version of events.While agreeing that he received Schoppman's call at hishome about 6 a.m., Norman testified that Schoppman re-ported that the truck had a blown compressor and askedwhat did the Company wish to do about the disabledtruck. Schoppman further reported that he had his girlfriend (Ross) with him and he was going home. Normantestified he called the tow truck and immediately went tothe disabled truck where he found the truck unattended,parked improperly too close to the road, without flaresor flashers, and covered with oil.The next day Schoppman called for information on hisassignment that night. Both he and Norman agree thatNorman asked him to drive tractor 232 normally used by138 HATFIELD TRUCKING SERVICEa day driver. Schoppman refused to use the truck as hebelieved the headlights to be inoperative. According toNorman, it was the tail lights that had previously notbeen working, but Norman himself had fixed them. Hedid not tell this to Schoppman.The next day Norman learned that the truck motorhad been blown up and damaged in excess of severalthousand dollars. According to Norman, Hatfield, andone of their current employees who testified at hearingas an expert witness on motors, the damage to the truckresulted from Schoppman driving too long a distanceafter he had notice of the broken air compressor. Indeed,Steve Perry, who signed a union authorization card(G.C. Exh. 13), and who is listed in paragraph 10 of thecomplaint as an alleged discriminatee, testified for Re-spondent on the matter here in issue. According toPerry, he had a conversation with Schoppman sometimeafter the truck incident and after Schoppman was termi-nated, in which Schoppman stated he drove the truckabout 17 miles after the oil pressure had become inad-equate for the operation of the vehicle. In crediting thistestimony of Perry, I note several factors: First, whileSchoppman was called in rebuttal, he never denied theconversation with Perry; second, Perry was, in a sense,testifying against his own interests here even thoughSchoppman's case is severable from that involving Perry;third, Perry's testimony is consistent with that ofNorman, Hatfield, and Jim Cain, Respondent's mechanicand expert witness. Accordingly, I find in spite of hismany years of experience, his good references, and thelack of a motive to account for what he did, thatSchoppman negligently caused serious damage to one ofRespondent's trucks and, further, that Schoppman's ac-count of the incident involving the truck was untruth-ful.After Schoppman was terminated, Ross and othersbegan to organize a union at Respondent's premises.Ross called Vinson on December 14, 1979, and left amessage with his roommate relative to a union meetingthe next day, a Saturday. The roommate wrote down thetime and location of the union meeting together withRoss' further admonition, "Don't tell Bennett & Gonder-man"-two current employees of Respondent. On orabout Friday, January 4, Norman was having lunch atVinson's home when he observed Ross' message whichVinson's roommate had written on a note pad. WhenNorman asked Vinson about the message, the latterdenied any knowledge of its meaning."s In light of my findings below regarding the settlement agreement, Iwill not make specific findings regarding Schoppman. However, were Ito analyze this case in terms of Wright Line, 251 NLRB 1083 (1980), Iwould find that the General Counsel has proven a prima facie case thatSchoppman's protected activity, i.e., apparent filing of the OSHA com-plaint, Respondent's belief that Schoppman may have done so, orSchoppman's belief that the truck assigned to him was unsafe, was afactor in Schoppman's discharge. See Anco Insulations, 247 NLRB 612(1980). I would also find that Respondent has proven that Schoppmanwould have been fired even in the absence of the protected activity. Iwould recommend dismissal of this allegation on its merits.a The record is unclear if this was the first knowledge Norman hadregarding union activity. Ross said it was, but Steve George testifiedthat, about January 2 or 3, he was cleaning a company truck off at a gasstation near Respondent's premises when Norman asked him, "Have youheard anything about the union or has the union contacted you at all?"After returning to work that day or shortly thereafter,Norman interrogated Ross about the note and otherunion activities. He asked who had signed union cardsand who had attended the meeting. She refused toanswer specifically, but told Norman that a majority ofemployees had signed cards. In Ross' presence, Normanthen called John Hatfield, company president, in Sacra-mento. Ross did not hear the conversation, but Normanreported to her that Hatfield intended to close down thefacility on Monday. Ross called Hatfield back and hesaid that Norman reported employees were going towalk out so he was going to close the facility down.When Ross denied a walkout was planned, Hatfieldasked if it was true about the union activity. Ross con-firmed this and asked Hatfield to come to Reno to talk toemployees about job grievances as the union activity didnot necessarily mean they would be going union. Hat-field agreed to this.Later, on Friday, January 4, Norman held a meetingwith Respondent's employees. There, Norman stated thatHatfield would close down the business before he wouldgo union as he could not afford to pay union scale. Hehimself would quit before he would ever go union.Norman also told employees they were being used bySchoppman who was instigating union activity. More-over, according to Norman, no one would receive prom-ised raises because Schoppman had blown up a truckwhich cost a great deal of money for repairs.7On Monday, January 7, Hatfield came to Reno andseveral employees were laid off. One of the reasonsgiven by Hatfield at the time was due to an increasedlevel of employee theft. The primary reason, both asstated by Hatfield at the time and as presented by Re-spondent at hearing, was a forced move to smaller quar-ters.Those who signed union cards were all of Respond-ent's employees laid off plus Schoppman terminatedbefore union activity began, plus two other employeesnot laid off, John Gabriel and Anton Bennett. The namesof the employees and the dates of the cards follow:Nancy Ross, 12/15/79 (G.C. Exh. 3)Steven George, 12/17/79 (G.C. Exh. 5)Ronald Bessette Jr. 12/15/79 (G.C. Exh. 6)Randol Schoppman, 12/15/79 (G.C. Exh. 7)John Gabriel, 12/17/79 (G.C. Exh. 10)Jeffrey Vinson, 12/18/79 (G.C. Exh. 11)Dale Fletcher, 12/15/79 (G.C. Exh. 12)Steven Perry, 12/15/79 (G.C. Exh. 13)Anton Bennett, 12/15/79 (G.C. Exh. 14)87 The threats of job closure and interrogation about union activities ap-parent in the above description of Norman's statements were the subjectof the settlement agreement approved by the Regional Director on Feb-ruary 26.8 Of this group, George admitted that he was not laid off on January7, but that on January II he approached Norman and volunteered to belaid off in place of someone else with less seniority, because he was singleand could afford the loss of the job better than someone else. In addition,George described his job as foreman. Since his possible status as a statu-tory supervisor was never litigated, I make no finding on that issue,either as it affects the bargaining unit or the validity of his layoff.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe appropriate unit would include the above list ofemployees, less Schoppman fired on or about December13 and less Ross who was a clerical. It would also in-clude driver Ray Barker hired on or about December 17,1979, allegedly to replace Schoppman, Wade Gonder-man, a local driver, and Les Wong, a part-time driver.9One of the employees laid off was Vinson, a localdriver. In order to comply with state unemployment reg-ulations, Vinson arranged with Norman to call Respond-ent weekly. This arrangement continued for about 3 to 4weeks, each time Norman telling Vinson there was nowork available. Then, Vinson attended a representationhearing in the Federal courthouse where he encounteredRespondent's current attorney, Shanley. A brief conver-sation ensued and, the next week when Vinson calledNorman for the routine work check, the resulting con-versation is sharply disputed. All agree, however, thatVinson made no further calls to Norman. I will return tothis issue below.B. Analysis and ConclusionsI. Was Jeff Vinson terminated in violation of Section8(aXl) and (4) of the Act.'oAfter his layoff on January 7, Vinson called Normanabout once a week to determine whether any work wasavailable. After a few such calls without incident, Vinsonattended a representation hearing at the Federal buildingin Reno on or about February 7. While there, he encoun-tered Shanley, Respondent's attorney then as now. Themomentary meeting occurred in an elevator with neitherperson identifying himself to the other. Steven George,another alleged discriminatee, was also in the elevator,according to Vinson. Then, allegedly, Vinson said toShanley, "What's our chances of winning?" but the lattermade no reply. The next time Vinson called, Normansaid not to call anymore and that Vinson could not useRespondent as an employment reference in the future, allbecause Vinson was at the hearing.I begin with the fact that an employee has a right pro-tected by Section 8(a)(1) and (4) of the Act to attend aBoard hearing or otherwise to participate in variousstages of the Board's processes.1In this case, Vinsondid not testify or even enter the courtroom. However,his failure to testify does not take him outside the protec-tion of the Act. 2o Thus, it appears that a clear majority of the bargaining unit signedunion authorization cards. As to the hiring of Barker, I discredit Nor-man's testimony that he was hired because no one else was qualified toreplace Schoppman. The parties stipulated that seven of their employeesall had class I licenses authorizing them to drive the type of tractor-trail-er driven by Schoppman. Norman himself, one of the seven, normallyterminal manager, made the trip several times after Schoppman's termina-tion. Although the layoffs on January 7 were allegedly made by seniori-ty, Barker, the least senior employee, was not laid off.1' I have reversed the chronological order of the issues here since theRegional Director withdrew approval of the settlement agreement basedonly on the alleged subsequent violation involving Vinson. (O.C. Br. 8.)If this violation falls, so too will the Regional Director's disapproval ofthe settlement agreement.11 Earringhouse Imports, 227 NLRB 1107, 1108 (1977).t' Earringhouse Imports, supra at 1108 fn. 6.In this case, however, I cannot credit the testimony ofVinson as to his subsequent conversation with Normanas described above.3sFirst, there was no evidence thatShanley knew Vinson or that Shanley somehow reportedthe conversation to Norman or Hatfield."' I am unwill-ing to speculate on this and, under the circumstances, Ifind no duty on Shanley to take the stand to dispel theinference which the General Counsel was attempting tocreate.1sNext, Vinson was not an impressive witness.His testimony, particularly at the crucial parts, was notforthright; it was the product of leading questions. (Com-pare R. Tr. 162, 163.)Finally, I note the testimony of Norman and one otheremployee on this point. Norman denied the posthearingtelephone conversation as reported by Vinson; accordingto Norman, he spoke by telephone to Vinson after thehearing and said that he could not do anything for himanymore, that there was not work then or in the future,and that all the jobs were terminated. Norman's weeklyconversations could be construed as untruthfully promis-ing people future employment. When Vinson called,Norman asked an employee named Wade Gonderman tobe a witness to one side of the telephone conversationwith Vinson. At hearing, Gonderman generally corrobo-rated Norman's account of the telephone call. In evaluat-ing the weakness of the General Counsel's evidence andthe strength of the Respondent's denials, I cannot credittestimony of Vinson on this point and I will recommendthat this allegation be dismissed.'2. What is the effect of Respondent having committedno violations of the Act subsequent to approval of a set-tlement agreement, on the agreement itself, and on theother preagreement violations alleged in the complaint.(a) The settlement agreement'7It seems clear to me, in light of my ruling above, thatthe Regional Director should not have withdrawn ap-I" Because of my resolution of the credibility issue, it is unnecessary todecide whether, in mid-to late February, Vinson was still an "employee"of Respondent. However, it should be noted that Vinson is alleged in par.10 of the complaint to have been laid off in violation of Sec. 8(aX3) and(1) of the Act, as of January 7.14 In this respect, the General Counsel should have notified Shanley inadvance that he, Shanley, would be injected into the case in a personalway and might therefore have to become a witness at hearing.'" Since Vinson made no reference to talking to nor even seeingNorman or Hatfield at the representation hearing, the attempted infer-ence is that Shanley reported Vinson's presence to his clients.'6 Two additional points should be mentioned: First, in decidingwhether the Oeneral Counsel has proven a violation regarding Vinson, Ihave considered the evidence of Respondent's presettlement conductwhich is admissible and relevant to show Respondent's motive or objectin connection with its postsettlement conduct alleged to be an unfairlabor practice. Sheet Metal Workers Local 80 (Size Heating Ca), 236NLRB 41, 42 fn. 3 (1978). Although this presettlement conduct shows ahigh degree of union animus, it is not sufficient to prove a violation re-garding Vinson. Second, I am not surprised that Norman was guarded inhis conversation with Vinson and asked Oonderman to be a witness to it.Not only was Norman receiving legal advice by then, but also Schopp-man had filed an unfair labor practice charge on January 2, and Respond-ent had entered into or was about to enter into a settlement agreement ofother matters uncovered. With this background to the telephone conver-sation, I find it preposterous that Norman would, in effect, admit toVinson that Respondent had committed a serious violation of the Act."7 For a comprehensive review of Board and court decisions relativeto this issue, see Annotation, Settlement of Unfair Labor Practice Cases,14 ALR Fed. 25 (1973), and particularly sec. 64, at 131.140 HATFIELD TRUCKING SERVICEproval for the settlement agreement on October 31. Ac-cordingly, I will recommend that the Board order rein-statement of the settlement agreement and I will furtherrecommend that paragraph 6 of the complaint be dis-missed because this conduct was the subject of the settle-ment agreement. (G.C. Br. 8, fn. 7.)18(b) The other preagreement violations alleged in thecomplaintThe General Counsel litigated at hearing the dischargeof Schoppman and the later layoffs of six of Respond-ent's employees. He also seeks a bargaining order. Out-side of a brief footnote (fn. 7), the General Counsel doesnot discuss the settlement agreement nor how it mayaffect his case. For its part, Respondent contends (Br. 2-3) that the settlement agreement should not have beenvacated, but does not discuss the result of a reinstatementof this settlement agreement on remaining allegations ofthe complaint. In short, neither side has been helpful ona very important threshhold issue."'I begin the discussion with a recent statement of Boardlaw:... presettlement conduct is barred from unfairlabor practice litigation by a subsequent valid settle-ment agreement, except to the extent that unlawfulconduct was unknown to the General Counsel ornot readily discoverable through investigation or re-served from the settlement by the mutual under-standing of the parties, unless a respondent fails tocomply with the settlement agreement.20Schoppman filed the charge in Case 32-CA-2382 onJanuary 2 and alleged only that he himself had been un-lawfully terminated. The record shows that Schoppmanwas terminated on or about December 13, 1979. The set-tlement agreement did not address Schoppman's allega-tions but, rather, dealt with antiunion threats and interro-gations which occurred subsequent to Schoppman's dis-charge. Then, on May 9, the Union filed a charge inCase 32-CA-2731 which again alleged Schoppman's un-lawful discharge, and the unlawful layoff of several em-ployees on or about January 7, an unlawful discrimina-tion against Vinson on or about February 12, and an un-lawful refusal-to-bargain charge. The discharge ofSchoppman and the layoff of several other employeesare all presettlement conduct which is barred from litiga-tion by the settlement agreement which I have foundabove has not been breached.21Further, while notargued by the General Counsel, I look to the exceptionsto the general rule as set forth above in B & W Construc-tion Co., to see whether any apply to the instant case.i8 See Herald Life Insurance Co., 227 NLRB 1546 (1977).1" I find that Respondent adequately preserved its position, howeverpoorly, and that no claim of waiver can properly be found.so Teamsters Local 215 (B & W Construction Co.), 251 NLRB 1234(1980); see also Hollywood Roosevelt Hotel Co., 235 NLRB 1397 (1978).2' Compare Interstate Paper Supply Co., 251 NLRB 1423, 1424 fn. 9(1980). 1 note that the two charges in issue here were filed by two differ-ent charging parties: Schoppman and the Union. However, that fact isnot sufficient to change the ruling barring litigation and findings of thepresettlement conduct.Specifically, it must be determined whether the pre-settlement conduct at issue involving Schoppman and thesix laid-off employees was unknown to the GeneralCounsel or not readily discoverable through investiga-tion. To show that the General Counsel either knew orthrough diligent investigation should have known, wit-ness these facts. On January 2, Schoppman charged thathe was unlawfully discharged. The subsequent investiga-tion uncovered, apparently, not proof of Schoppman'scharge, but rather, the unlawful threats which occurredprimarily on January 4. Just 3 days later the alleged un-lawful layoffs occurred. Respondent did not approve thesettlement agreement until some 5 weeks after that onFebruary 13. The Regional Director approved it about 2weeks after that on February 26.22 Thus, the short timespan between the settlement agreement conduct and thesubsequent layoffs, together with the closely relatednature of the charges (i.e., the layoffs immediately fol-lowed the threats of job loss), convince me that the Gen-eral Counsel is barred from litigating the presettlementconduct here. In sum, the General Counsel was dutybound to investigate all matters encompassed by thecharge and, had he done so, the alleged unlawful layoffswould have been uncovered.23Moreover, as was true in Jefferson Chemical Co., supra,Charging Party is not totally without fault here. TheUnion must have known of the alleged unlawful layoffsshortly after they occurred, or, at least, before the settle-ment agreement was approved. Yet, it waited until May9 to file its charge in Case 32-CA-273 1. Based on all theevidence of record, it is clear that neither one of thesetwo exceptions apply here.Nor can I find that the next exception applies-i.e.,"reserved from the settlement by the mutual understand-ing of the parties." It is true the agreement contains thefollowing language:This Agreement resolves only Case 32-CA-2382and is not intended to resolve, dispose of, or pre-clude litigation on any other matter pending or oth-erwise before the Board.So far as I can tell, there was no other matter "pendingor otherwise before the Board" when the Regional Di-rector approved the Agreement. Accordingly, this ex-ception does not apply. Since I have previously deter-mined that no subsequent violation of the settlementagreement occurred, I make no findings on the presettle-ment conduct alleged to have violated the Act.24In32 Apparently Schoppman, though Charging Party, did not approvethe agreement. Nevertheless, there is no claim the agreement was nbtvalid for that reason.a' Laminite Plastics Mfg. Corp., 238 NLRB 1234 (1978); cf. JeffersonChemical Co., 200 NLRB 992, fn. 3 (1972).a4 Elsewhere in this opinion I have indicated my view of Schoppman'scase on the merits. I have further attempted to resolve key credibilityissues. Now I briefly state my view of the six employees alleged to havebeen laid off in violation of the Act. First, I find that Wright Line, supra,251 NLRB 1083 (1980), does not apply as I find that the General Counselhas proven not only a prima facie case of unlawful layoffs, but that Re-spondent's justification was entirely pretextual. Thus, I find that Re-spondent expected to move prior to receipt of the notice to vacate. Pre-Continued141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsum, I recommend that the settlement agreement be rein-stated and that the complaint be dismissed in its entire-ty.n6liminary plans and sketches of a new building were prepared and shownto employees. Schoppman and Ross were once asked to check out possi-ble new qusrters. Then, coincident with Respondent's discovery of unionactivities, it received the notice to vacate premises. At this point, I amconvinced that Respondent abandoned its plans to construct new quarterspurely to spite the Union. Further, on January 4, when Norman interro-gated employees about union activities and threatened to close the busi-ness, he made no mention at all about an imminent move to smaller quar-ters and possible layoffs for that reason. In addition, the retention ofBarker, the most junior member of the unit, while laying off more seniorqualified drivers, cannot be ignored. See NLRB v. American Casting Ser-ice, 365 F.2d 168, 172 (7th Cir. 1966). Thus, with the caveat expressedabout George above-whether he voluntarily quit his job, or whether heis a statutory supervisor-I would find on the merits that Respondent laidoff the employees in violation of the Act and that the employees are enti-tled to reinstatement and backpay. I would also find that a bargainingorder is warranted under the facts and circumstances of this case. Thesealternative findings are made in the event the Board determines I erred inapplication of B A W Construction Ca, Hollywood Rooserlt Hotel Co.,supra, and other authorities to the instant cse.Is As a further basis for my ruling in this case, I rely on Indio Commu-nity Hospital, 225 NLRB 129 (1976), and Fine Organics, Inc, 214 NLRB158, 160 fn. 5 (1974).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not violate Section 8(aX)(1) and (4)of the Act by discharging Vinson.4. The parties hereto entered into a settlement agree-ment which was approved on February 26, 1980, andRespondent has not failed to comply with it and has notengaged in any postsettlement unfair labor practices.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommendeda'ORDERThe settlement agreement approved on February 26,1980, is reinstated and the complaint is dismissed in itsentirety.'I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.142